ACCEPTED
                                                                                      07-15-00151-CR
                                                                         SEVENTH COURT OF APPEALS
                                                                                   AMARILLO, TEXAS
                                                                                 8/14/2015 4:48:41 PM
                                                                                     Vivian Long, Clerk


                               NO. 07-15-00151-CR

ADAM MIGUEL CASTANEDA                     §          IN THE SEVENTH
                                                                 FILED IN
                                                              7th COURT OF APPEALS
                                                                AMARILLO, TEXAS
v.                                        §          DISTRICT 8/14/2015
                                                               COURT4:48:41
                                                                          OF PM
                                                                   VIVIAN LONG
THE STATE OF TEXAS                        §          APPEALS OF TEXAS CLERK




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 45 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was charged by indictment with two counts of Attempted Murder,

two counts of Aggravated Assault with a Deadly Weapon, and a single count of

three other offenses - Deadly Conduct, Tampering with Physical Evidence, and

Criminal Mischief. The Court found Appellant Not Guilty by Reason of Insanity

on Counts III – Aggravated Assault with a Deadly Weapon, V – Deadly Conduct

Discharge of Firearms and VII – Criminal Mischief >= $1,500 < $20,000.

Appellant’s brief was originally due on or about May 28, 2015. After a notice of

late brief and an extension, Appellant’s brief was filed on July 15, 2015. The

State’s brief is currently due on August 14, 2015.



                                         1
                                          II.

      I anticipate that I will handle the brief for the State in this case. I filed the

State’s brief in 03-14-00639-CR on July 13, 2015; immediately after finishing that

brief, I worked on the State’s brief in 03-14-00818-CR, which I filed on August 6,

2015. I have begun working on the State’s brief in 03-15-00079-CR, which I hope

to complete by the current deadline on August 26, 2015. After that, I currently

have four other briefs I am scheduled to write before the instant brief. Additionally,

I have reviewed – and, when required, filed an answer to – expunctions and

nondisclosures, including seven petitions in the last week. Within the past few

weeks, I have also prepared an expunction petition and order and performed other

research related to expunctions. I have recently assisted other attorneys in the

office with issues in their appeals, including proceedings related to a dispute of a

reporter’s record in 03-14-00570-CR. Finally, I am scheduled to attend a legal

conference out of town from September 23-25, 2015. I have not yet been able to

work on a response in the instant case, and respectfully request an extension of 45

days to file the State’s brief. This is the first extension sought by Appellee.

                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 45 days, until September 28, 2015, so that an




                                           2
adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008



                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant ADAM MIGUEL

CASTANEDA’s attorney of record in this matter:

      Keith S. Hampton
      hamplaw@swbell.net
      1103 Nueces Street
      Austin, TX 78701
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov, this 14th day of August, 2015.

                                              /s/ Joshua D. Presley
                                               Joshua D. Presley



                                          3